SECOND AMENDMENT

TO THE

DOLLAR GENERAL CORPORATION

CDP/SERP PLAN

(As Amended and Restated Effective November 1, 2004)







WHEREAS, effective as of November 1, 2004, Dollar General Corporation
(“Company”) adopted the latest amendment and restatement of the Dollar General
Corporation CDP/SERP Plan, which plan was subsequently (“Plan”);

WHEREAS, pursuant to Section 11.3 of the Plan, the Plan may be amended by due
action of the Board of Directors or the Compensation Committee of the Company;

WHEREAS, the Compensation Committee of the Company has delegated certain Plan
amendment rights to the Benefits Administration Committee of the Company.

WHEREAS, the Benefits Administration Committee of the Company desires to amend
the Plan to expressly provide for Plan provisions requiring a cancellation of a
Participant’s Deferral Election upon receipt of a hardship withdrawal under a
401(k) plan.

NOW, THEREFORE, the Benefits Administration Committee of the Company hereby
amends the Plan as follows, effective January 1, 2005 or as otherwise expressly
provided herein, provided, however, that if this amendment does not comply with
Code Section 409A (including the Income Tax Regulations thereunder) in any
manner, the provisions(s) not so complying shall not be effective until amended
to so comply (which amendment may be retroactive to the extent permitted under
Code Section 409A (including the Income Tax Regulations thereunder)):

1.

The following new Section 4.7 is added to the Plan:




4.7

“Automatic Cancellation of Deferral Election upon Receipt of Hardship Withdrawal
under 401(k) Plan”

(a)

A Participant’s Deferral Election in effect at the time of a 401(k) hardship
withdrawal shall be cancelled (rather than postponed or delayed) prospectively
so that no further deferrals from his Base Pay or bonuses shall be made during
the 401(k) hardship withdrawal required cancellation period or with respect to
the Plan Year in which the 401(k) hardship withdrawal required cancellation
period begins.  

(b)

The Participant whose Deferral Election is cancelled pursuant to this Section
may file a new Deferral Election in order to commence or recommence making
deferrals under the Plan from his Base Pay or bonuses at the later of (i) the
first payroll period that commences after the end of the 401(k) hardship
withdrawal required cancellation period or (ii) the CDP Participant’s next
Enrollment Date.  The new CDP Deferral Election shall be made by a signed
written notice, in a form acceptable to the Plan Committee, and shall be
delivered to the Plan Committee at a date established by the Plan Committee, but
no later than the day before





--------------------------------------------------------------------------------

the CDP Participant’s next or any subsequent Enrollment Date on or following
which the Participant’s deferrals from his Base Pay or bonuses will commence or
recommence, and shall apply only to Base Pay and bonuses earned after the new
Deferral Election becomes effective as required by Code Section 409A.  

(c)

For purposes hereof, the following terms have the following meanings:

(i)

A “401(k) hardship withdrawal” is a hardship withdrawal from a 401(k) plan which
requires a suspension of employee contributions and elective deferrals as a
result of receipt of the hardship withdrawal in order to satisfy the regulations
under Code Section 401(k).  

(ii)

The “401(k) hardship withdrawal required cancellation period” means the six
month period (or other stated period in the 401(k) plan) during which employee
contributions and elective deferrals must be suspended as a result of receipt of
a 401(k) hardship withdrawal in order to satisfy the regulations under Code
Section 401(k).  

(iii)

A “401(k) plan” means the Dollar General Corporation 401(k) Savings and
Retirement Plan and any other deferred compensation plan intended to meet the
requirements of Code Section 401(k) and maintained by the Company or any other
business entity or other organization (whether or not incorporated) which during
the relevant period is treated (but only for the portion of the period so
treated and for the purpose and to the extent required to be so treated) as a
single employer with the Company or any Subsidiary under Code Section 414(b),
(c), (m) or (o).  

2.

Except as amended by this Second Amendment, the Plan shall remain in full force
and effect.




IN WITNESS WHEREOF, this First Amendment to the Plan has been executed on the
13th day of Nov., 2006, but effective as hereinabove provided.




 

DOLLAR GENERAL CORPORATION

           

By:

/s/ Jeffrey R. Rice

        

Its:

V.P. of Human Resources

    

Chairman of the BAC

      











2


